Notice of Pre-AIA  or AIA  Status
1.       The present application is being examined under the pre-AIA  first to invent provisions. 
                         CLAIM INTERPRETATION
2.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.           The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder  coupled with functional language and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
Claim 2 (and dependent claims 3-13):
.

  If Applicant asserts that the claim element “unit” is a limitation that does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

                               Double Patenting
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.     Claims 2-24 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-24 of U.S. Patent No. 9167304.  they claiming the same subject matter of dynamically recognizing individual items in images contained in video source content.
          Regarding claims 2 and 14, U.S Patent No.9167304 disclose dynamically recognizing individual items in images contained in video source content. (U.S Patent No.9167304, claim 1, lines 1-4, it is obvious that related information in claim 1 of the Patent corresponds to metadata) comprising: 
             a source content interpreter configured to interpret video source content to determine a reference marker characteristic associated with the interpreted video source content  (U.S Patent No.9167304, claim 1, lines 23-25, disclose generate coordinate data indicating a position of the identified at least one item in the video source content. This obviously corresponds to a source content interpreter configured to interpret video source content to determine a reference marker characteristic associated with the interpreted video source content before the video source content is received by a content consumption device);
         matching processor configured to: (U.S Patent No.9167304, claim 1, lines 8-10);
         identify at least one subset of the plurality of digital images and the related item metadata by matching the determined reference marker characteristic of the interpreted video source content with the respective common characteristic of the at least one subset (U.S Patent No.9167304, claim 1, lines 19-22 disclose access the information stored in at database that is related [metadata] to the digital image. This obviously corresponds to identify at least one subset of the plurality of digital images 
        compare individual items in a plurality of images in the video source content with the plurality of digital images in the identified at least one subset to identify at least one individual item in the plurality of images that matches a corresponding digital image in the identified at least one subset, wherein the matching processor does not compare the individual items in the plurality of images with digital images in the electronic database that are not within the identified at least one subset (U.S Patent No.9167304, claim 1, lines 11-18);
        merging processor configured to merge the item metadata related to the identified at least one individual item with the interpreted source video content to create a modified content stream (U.S Patent No.9167304, claim 1, lines 26-30); and
     a display configured to present the modified video content, such that the respective item metadata related to the identified at least one individual item is accessible to be presented on the display. (U.S Patent No.9167304, claim 1, lines 31-35)
        Similarly claims 3-13 and 15-24 of the instant application are similarly obvious over claims 1-24 of the U.S. Patent No. 9167304.
          

                                     Communication
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
ISHRAT I. SHERALI
Examiner
Art Unit 2667

 November 29, 2021